Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 21, 2022

The Court of Appeals hereby passes the following order

A22I0162. SOUTHERN CONSERVATION TRUST, INC. v. HENRY COUNTY BOARD
    OF TAX ASSESSORS.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SUCV2021000756 SUCV2021000755 SUCV2021000757




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 21, 2022.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.